DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 14 in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the argument does not provide sufficient supporting reason as to why there is no serious search burden and no explanation on how the Examiner erred in their reason for showing serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed January 15, 2022 partially fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed September 12, 2022 partially fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information that is crossed out, as referred to therein has not been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Analysis
Regarding claim 8, the claim requires that the article comprises cooling holes. Under the plain meaning of the term, the term refers to holes that offer a function of cooling. The specification however does not provide particular context of what such a hole structures would implement the function of “cooling”. For the purpose of art rejections, the Examiner interprets the term “cooling hole” to refer to any hole.

Similarly regarding claim 9, the claim requires that the article comprises a trailing edge. The specification does not provide particular context as to what structure of an edge would implement the function of “trailing”. For the purpose of art rejections, the Examiner interprets the term “trailing edge” to refer to any edge.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation "a gas nozzle that is colinear with the laser".  There is insufficient antecedent basis for this limitation in the claim. Neither instant claim 10 nor instant parent claim 1 recites the use of a laser and does not recite a step that specifically utilizes a laser. While parent claim 1 does recite a “laser assisted chemical vapor deposition” and claim 10 recites a use of the aforementioned limitation, the term does not require that only a single laser is use, does not clarify what unrecited laser (UV laser, laser used in the deposition itself?) would be required to be colinear with a gas nozzle in the context of the broad overall process of laser assisted chemical vapor deposition, and does not clarify the act in which such a laser is invoked, rendering indefinite the metes and bounds of the claimed subject matter. 
Regarding claim 14, the claim requires that the repair area has a “size” of 50 micrometers to 50 millimeters. The instant specification does not provide a special definition for the term “size”. Under the plain meaning of the term in light of the specification, there is an ambiguity as to what dimension or categorization is a “size” in view of the one dimensional units of length required within the claim. Is size referring to a length, width, depth, diameter, or characteristic one dimensional reduction of an area? Is size referring to a characteristic of an area (as suggested in paragraph [0003] of the instant specification, which states size in terms of a two dimensional unit of length). Because of the ambiguity of how a “size” may be interpreted, one of ordinary skill in the art would not be fairly apprised of the metes and bounds of the limitations recited in claim 14. For the purposes of art rejections, the Examiner interprets the term to refer to one-dimensional lengths, two-dimensional areas or three-dimensional volumes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8 – 9, 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thibaud et al. FR3096678A1 (of record with translation, hereafter “Thibaud”) in view of Monson et al. US 5,113,582 (hereafter “Monson”).
Regarding claims 1, 2, 3, 4, 5, 8, 9, 11, 12, 13; Thibaud is directed to a process for repairing a ceramic matrix composite (CMC) part. Thibaud discloses that the method comprising (Fig. 3): providing a CMC part to identify areas to be repaired within the CMC part ([0042]); positioning and orienting  the CMC part with respect to a gas inlet and gas outlet within in an enclosure [partially meeting claim 11] ([0042]; Fig. 2); evacuating the chamber [indicating enclosure is a vacuum chamber] ([0055], [0105]); moving the CMC part relative to a laser source [fully meeting claim 11] ([0105] – [0107]); flowing precursor gases from the gas inlet and irradiating a local portion of the repair area to locally heat the area, which in turns forms the repair material from the gas precursor by laser assisted chemical vapor deposition [meeting claim 12] ([104], [0107] – [0108], [0112]). Thibaud also discloses that the deposited repair material may comprise silicon carbide [meeting claim 5] ([0062]). 
Thibaud does not expressly teach a step of cleaning the repair area, such as with an oxidant, halogen or energy from an ultraviolet laser.
Monson is directed to a method of making gas turbine engine components (Abstract), particularly engine components made from composite material and comprising edges [meeting claim 9] (col 1 lines 45 – 60; Fig. 3). The method comprises: directing a laser beam on a selected surface portion of an engine component in order to texture surfaces, remove contaminants and other residue down to e.g. a layer of fibers [exposing repair area below surface of article, meeting claim 13]; and subsequently coating the  prepared selected surface portion (Abstract; col 2 lines 50 – 67; col 4 line 9 – 60; col 5 lines 1 – 30). The laser beam may be a pulsed ultraviolet laser [meeting claims 2 – 4] (col 4 lines 19 – 50).  Monson further discloses that such texturing and cleaning allows for better adhesion of subsequent coatings as well as the removal of obstructions in turbine features such as cooling holes [meeting claim 8] (col 1 lines 64 – 67, col 2 lines 48 –52, col 5 lines 30 – 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Thibaud by including a step of cleaning a repair area of an article comprising a CMC such as with energy from a pulsed ultraviolet laser because Monson teaches that the texturing and cleaning of composites allow for better adhesion of subsequent coatings. Additionally, it would have been obvious to one of ordinary skill in the art to have within the repair area cooling holes and trailing edges because Thibaud teaches that turbine engine parts made of CMC can get damaged and Monson teaches such cooling holes and trailing edges are a part of turbine parts that may require repair.
Regarding claim 14, Thibaud discloses that the damaged area may have volumes of a few micrometers, or greater than or equal to 0.01cm3 [size greater than 0.1 millimeter or 10 mm3, in view of the indefiniteness of the claim] ([0046]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 6, Thibaud in view of Monson discloses teaches the claimed invention above but fails to teach the resultant porosity of the deposited matrix material. It is reasonable to presume that the resultant porosity is inherent to Thibaud in view of Monson. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Thibaud in view of Monson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibaud in view of Monson as applied to claims 1 – 6, 8 – 9, 11 – 14 above, and further in view of Goujard et al. US 2015/0251959 A1 (hereafter “Goujard”)
Regarding claim 7, Thibaud does disclose that the repair material may comprise silicon carbide  or boron nitride ([0062]); and the method as a whole is one directed to repairing ([0002]).
Thibaud in view of Monson does not expressly teach that the repair area comprises the recited compounds. 
Goujard is directed to a method of manufacturing a part made of a CMC comprising silicon carbide fibers and boron nitride matrix or boron nitride – silicon carbide matrix (Abstract; [0003], [0043]).  Goujard discloses that such parts may be used in fabricating structural parts used in the hot portions of turbine engines ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Thibaud in view of Monson by practicing the method onto a CMC part with a repair area comprising silicon carbide (either as fiber or matrix) because Goujard teaches that such CMC parts are known for use and conventional in hot portions of turbine engines, which are the parts that Thibaud specifically addresses are portions to be repaired by their method  due to normal service of the turbine engine ([0002] – [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaud in view of Monson as applied to claims 1 – 6, 8 – 9, 11 – 14 above, and further in view of Matthews et al. US 2015/0064363 A1 (hereafter “Matthews”).
Regarding claim 10, Thibaud discloses an embodiment of their process that occurs within an enclosure that comprises a gas inlet and a separate laser source (Fig. 1; [0090] – [0092]). 
Within the bounds of indefiniteness, Thibaud in view of Monson do not expressly teach that a gas nozzle that is colinear with a laser in the laser assisted chemical vapor deposition.
In analogous art, Matthews is directed to a method of depositing highly localized deposition of material onto damage sites [generally repairs], such as onto an optical component using laser-based chemical vapor deposition (Abstract, [0007]). Matthews discloses a deposition system comprising a nozzle 112 that is connected to a carrier gas 102-precursor reservoir 104 and a laser source 106 (Fig. 1; [0027]). The laser and the precursor gas are projected together coaxially onto a substrate optical component 114 to deposit material onto specific local sites ([0027] – [0028]; Fig. 2). The coaxial process confines the deposition reaction only to the laser-heated zone and the overpressure from the precursor gases flowing coaxially with the laser beam allows for a high level of cleanliness and purity of the deposited material ([0008], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Thibaud in view of Monson by using a gas nozzle that is colinear with the laser, as taught by Matthews because Matthews teaches that the colinear arrangement allow for very localized deposition and cleaner depositions compared to conventional LCVD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Maxwell et al. US 2006/0275537 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717